t c memo united_states tax_court morgan l lucid and mary j lucid petitioners v commissioner of internal revenue respondent docket no filed date harry j kaplan for petitioners steven walker for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies for and in the amounts of dollar_figure and dollar_figure respectively respondent also determined accuracy- related penalties under sec_6662 a of dollar_figure and dollar_figure for unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued and respectively the issues for our consideration are whether in and petitioners were engaged in an activity for profit pursuant to sec_183 and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the and taxable years findings of fact2 petitioners resided in fresno california at the time the petition in this case was filed morgan l lucid petitioner husband was a full-time plastic surgeon and mary j lucid petitioner wife was a full-time psychotherapist licensed in california until her retirement on date petitioner husband is an experienced sailor and served in the navy during world war ii petitioner husband has had navigation experience with a sextant and the geographical positioning system he has taken courses in navigation metal welding and meteorology petitioner husband has also made engine radar and radio repairs and was a certified scuba diver and licensed ham radio operator petitioner wife is an experienced sailor and has taken courses in meteorology coastal navigation ham radio and first aid petitioner wife has also continued issue and all rule references are to the tax_court rules_of_practice and procedure the parties' stipulation of facts and exhibits is incorporated by this reference lectured on subjects including cruising at sea provisioning watch scheduling cooking at sea rescue equipment and its use safety at sea and stowing a yacht petitioners have always experienced personal pleasure from yachting for approximately years they owned a 34-foot family yacht called credence which they used solely for personal purposes their travels on credence included trans-atlantic trans-pacific east coast west coast and caribbean offshore cruises in petitioner husband skippered credence to hawaii and back employing celestial navigation for the 45-day trip from date to date petitioners took time off from their respective professions to sail credence from san francisco to florida via the panama canal in and petitioners took the summer months off to sail the chesapeake bay and the coast of maine in petitioners sailed credence with their son and niece to the azores ireland and england utilizing only a sextant and a radio directional finder overall petitioners cruised at least big_number miles on credence during petitioners sold credence in early petitioners began using stationery printed with the letterhead lucid cruising offshore outfitters and advisors subsequently they met with an accountant and an attorney to discuss the formation of a corporate entity to sell yachts and boating equipment under the name lucid cruising neither the attorney nor the accountant was experienced in selling yachts during date petitioners formed in order to protect themselves from liability a subchapter_c_corporation called lucid cruising inc it was a wholly owned subsidiary of dr lucid's medical corporation morgan l lucid m d inc which was incorporated on date during date lucid cruising inc was merged into its parent morgan l lucid m d inc eventually the merged corporation was renamed morgan l lucid inc lucid cruising lucid cruising and s_corporation status was elected petitioners were the sole shareholders of lucid cruising on date petitioners indicated an interest in pursuing a contract to be the sole west coast representative of kanter yachts corp kanter yachts petitioners believed that steel and aluminum yachts afforded much more protection than wooden or fiberglass yachts in petitioners became interested in acquiring a metal- hulled sailboat after examining and sailing in lake superior a particular type of yacht an atlantic 45-foot owned by a mr donaldson petitioners decided to lengthen the hull by percent with the help of the architect who designed mr donaldson's yacht petitioners made other changes to the vessel's design on date petitioners requested that kanter yachts build a yacht based on the detailed plans drawn by the architect in a date letter to kanter yachts petitioners inquired as follows would you agree to list us as west coast representatives of your line this being a month to month agreement in which either party could cancel with thirty days notice and in which our commission would be protected to any potential buyer we had written to you about for ninety days we would agree to show the boat at in the water shows here on the west coast on date kanter yachts replied that it would agree to make the extensive changes required by petitioners the letter also contained the statement we also thank you for your offer to represent us on the west coast and we would be pleased to offer a finder's fee for any future contacts resulting in a sale if petitioners had made successful referrals they would have made approximately dollar_figure canadian per referral in date petitioners and kanter yachts signed a contract to build for dollar_figure canadian an atlantic 47-foot steel-hulled sailboat named brendan based on petitioners’ architect’s design during construction kanter yachts suggested lengthening the yacht by foot and lucid cruising agreed on date petitioners informed kanter yachts we appreciate that as your west coast representatives you will provide us with fliers and assist us with our first boat shows on the east coast you have an excellent product and we find it easy to be the parties stipulated the amount shown in this opinion however the contract reflects dollar_figure canadian the court has chosen to follow the parties’ stipulated amount enthused for our part we will plan on showing the boat in stamford connecticut and annapolis maryland in late summer and early fall of we would appreciate any help you can provide in improving our skills of showing a boat obtaining space at the shows etc on date petitioner husband noted that a contract with kanter yachts had been signed on date the notes further stated the officers of lucid cruising met with the kanters on august 9th and came to an agreement that lucid cruising would be the representative of kanter yachts on the west coast mr kanter promised that he would be on hand for the first show on the west coast he will pay for the registration at this show in turn this company will receive of the cost of every yacht sold as a result of our showing the yacht the will cover both the cost of the yacht and the extra equipment on it beginning in petitioners were becoming dissatisfied with kanter yacht's handling of the contract to build brendan in date kanter yachts was behind schedule in constructing brendan and petitioners visited kanter yacht's canadian factory during february april june and date in order to verify the quality of workmanship and to ensure that the yacht was being built according to the specifications each factory visit was followed by a letter by petitioners summarizing the results of their visit and providing specifications on how they wanted the brendan to be built during that time relations between petitioners and the owner of kanter yachts deteriorated to the point that the parties were not speaking to each other the date lucid cruising corporate minutes mentioned the decided strained feelings with kanter yachts and that petitioners’ dependence upon having a good seaworthy yacht that is attractive to show is most important in making this corporation solvent petitioners decided to begin an advertising campaign for the upcoming seattle boat show because kanter yachts would be responsible for the advertising and registration for the annapolis boat show in date petitioners took possession of the brendan in canada but damaged it the next day while sailing the vessel was returned to kanter yachts for repairs petitioners' insurance_policy covered the damage to the sailboat the insurance_contract was entitled the travelers personal yacht policy from the travelers insurance_companies the policy read in part private pleasure use only we do not provide any coverage under this policy while the insured yacht is used for charter hire or any other commercial purpose unless approved by us in writing the brendan was returned to petitioners in date it was shipped overland from port stanley ontario canada to seattle washington the sailboat was damaged by the trucking company in transit the damage was repaired and petitioners showed the brendan at the seattle boat show from date through date petitioners distributed their business cards and brochures that were supplied by kanter yachts approximately people signed the visitors' book the date lucid cruising corporate minutes contained the statement that petitioners reminded kanter yachts that if someone purchased a yacht after viewing brendan they expected a 5-percent fee for the next months petitioners spent time equipping brendan for their projected cruise to new zealand which was scheduled for date however petitioners discovered problems with brendan and requested that kanter yachts rectify the situation in date petitioners took a cruise for a week to the san juan islands in washington state on date petitioner wife as a representative of lucid cruising wrote to kanter yachts regarding the planned arrival of brendan in redwood city california the letter states it is morgan's hope that brendan will be the yacht that he has planned and looked forward to having he believes that after the leaks have been repaired the decks primed and recalked and epoxy that was spilled next to the bulwarks cleaned he will forget the problems that have plagued brendan since her delivery in seattle and truly begin to enjoy her additionally petitioner wife stated that she was interested in having the boat returned to original value and taking all steps to protect their investment sometime in date petitioners sailed brendan for days from washington state to redwood city california where petitioners docked brendan until date brendan was permanently docked in redwood city this location was approximately minutes from petitioners' residence the date lucid cruising corporate minutes contain a statement that petitioners as the corporate officers were concerned over the problems with brendan petitioners believed that they have not really had the opportunity to show the brendan and realize some profit for the corporation on date petitioners wrote a letter to a magazine that had covered the boat show and clarified that brendan was not for charter the letter contains the statement that petitioners are representing kanter y achts on the west coast and believe that steel and aluminum yachts are the wave of the future for the safety factor in date petitioners informed kanter yachts that they had confidence that the shipyard would be able to effect the repairs to brendan and look ed forward to enjoying brendan for years to come in date petitioners demonstrated brendan at a boat show in alameda california petitioners maintained a visitors log for those who viewed the yacht and over people signed it at that time petitioners distributed fliers advertising kanter yachts as well as their own business cards prior to the show petitioners advertised the showing of the brendan in two boating magazines the total time petitioners spent cruising on brendan from through was as follows a 5-day cruise from seattle washington to the san juan islands in washington state in a 5-day cruise from washington state to coyote point in redwood city california in a day cruise from coyote point down the coast to the south san francisco area in a day cruise from coyote point to display the yacht at the alameda boat show in the fall of and a day cruise from coyote point to san francisco boat yard for repairs during date petitioners came to believe that brendan was dangerous and unseaworthy due to improper welding by kanter yachts during construction in date petitioners demanded that kanter yachts purchase brendan however kanter yachts offered instead to repair the sailboat on date in corporate minutes subsequent to a meeting with the representatives of kanter yachts it was recorded mrs lucid explained that both her husband and she could not consider making ocean passages in the yacht on date petitioners also wrote to kanter yachts we have studied your proposal very carefully we do not enjoy the prospect of being without a boat for six months especially during the summer sailing season nor the trips at each stage of construction however if we can reach an agreement i assure you that we will do our utmost to assure a cordial working relationship the main or core problem is in the welding and as i have learned aluminum is a very difficult metal to work with the proposed agreement assumes that lucid cruising inc continues to represent kanter yacht corporation on the west coast on date to resolve the dispute kanter yachts made an agreement with lucid cruising inc in the contract kanter yachts agreed to build petitioners a new yacht named trinity based on the same plans as brendan the agreement stated in part upon completion of the new yacht kanter at its expense including payment of any custom charges and duty shall transport it to san francisco and commission the yacht in the water sea trials if required by lucid shall be paid for by lucid lucid shall transfer title of brendan to kanter and in exchange kanter shall transfer title of the new yacht to lucid it is understood that since kanter has agreed to replace the hull of brendan by constructing a new yacht it is the intent that the new yacht's specifications and equipment in every case must meet but not exceed those for the yacht brendan on date petitioners informed kanter yachts that they were anxious to put the problems involving brendan behind them petitioners stated we were at a marine medicine meeting last week at univ of calif med school which was very good and raised our urgency about getting back on the water and cruising our winds have been delightful this summer and we miss not sailing there will be so many things that will need to be done befroe sic we can cast off our lines but we will continue to be patient by petitioners were no longer enthusiastic with respect to the professionalism or acumen of kanter yachts to ensure that kanter yachts did not build the new boat trinity with the same flaws as brendan petitioners hired an independent third party to inspect the new hull during construction as well as to inspect the factory flew from san francisco to canada on a monthly basis to personally inspect the ongoing construction of the new vessel and wrote approximately letters to kanter yachts detailing how they wanted trinity to be built by date petitioners considered requesting their attorney to intervene in the dispute because they believed kanter yachts was unreceptive petitioners anticipated receiving trinity by date pursuant to the contract signed between them and kanter yachts petitioners were upset when trinity was not completed in early in date petitioners canceled their registration to show trinity at the boat show in alameda california also during date trinity was shipped overland via truck to petitioners the sailboat was damaged in transit when it hit an underpass in berkeley california the hull of the trinity was seriously damaged the ensuing repairs took approximately weeks upon receipt of the trinity petitioners ceased contact with kanter yachts an adversarial relationship grew when petitioners believed that the trinity had various flaws for example the keel bottom was not painted there was no cover for the linear drive the batteries were dead the head intake leaked the guard rail around the stern of the boat was unstable and needed reinforcement additionally the exhaust pipe was not properly fitted which caused waste water to spill into the boat petitioners paid for the repairs in connection with the trinity in date the repairs on the trinity were completed and petitioners launched the vessel petitioners discovered that the propeller shaft-fitting leaked and it had to be repaired in dry dock they requested that kanter yachts pay for the repairs and on date kanter yachts' attorney refused to undertake the repairs or to reimburse petitioners for the repair costs the attorney for kanter yachts advised petitioners that with respect to the list of items referred to in your letter our client has carefully reviewed each item and has determined that due to the picayune nature of the items nothing further will be done in date petitioners wrote to their accountant stating in part we are also thinking of about sic closing the company of lucid cruising since we feel at this time that in all honesty we cannot endorse or represent the kanter yacht inc with the history that they have had with us the past 3½ years on date petitioners' attorney wrote to kanter yachts requesting dollar_figure to settle their dispute petitioners did not receive a response to their proposal from the attorney representing kanter yachts ultimately petitioners decided that the cost of prosecuting a lawsuit against kanter yachts a canadian company would be prohibitive the dispute between petitioners and kanter yachts was never resolved in date petitioners dissolved their corporation after the dissolution petitioners modified trinity at a cost of dollar_figure so that they could solely manage the vessel at sea they explained that they did not sell trinity because sailboat prices were depressed and they would have received approximately one- half of their cost in date petitioner husband retired from the practice of plastic surgery and sold his business in the same month petitioners began a 5-year retirement cruise on trinity to the south pacific including new zealand and australia there was no business_purpose for the cruise by lucid cruising had incurred dollar_figure in yacht acquisition costs and operating_expenses lucid cruising also reported on its federal_income_tax returns the following items income expenses net_loss dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number in the stipulation this figure appears to contain a typographical error the court has chosen to follow the figure in the tax_return petitioners deducted substantially_all the expenses related to the brendan as a business_expense of lucid cruising in and respectively in petitioners deducted substantially_all the expenses related to the trinity as a business_expense of lucid cruising petitioners used the loss from lucid cruising to offset their gross_income from through petitioners' reported gross_income without reference to losses from lucid cruising or other activities was as follows gross_income dollar_figure big_number 1big_number 1big_number year the parties’ stipulation does not comport with the amounts reflected in the tax returns the court has chosen to follow the figures in the returns kanter yachts primarily relied on advertising to sell yachts the company expended approximately dollar_figure to dollar_figure in advertising per year kanter yachts had not sold a boat in any of the boat shows attended from through manfred kanter kanter proprietor of kanter yachts did not believe that petitioners represented kanter yachts during opinion we must first decide whether petitioners were involved in activities that were not engaged in for profit within the meaning of sec_183 sec_183 generally provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under in the case of an activity_not_engaged_in_for_profit sec_183 allows a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit sec_182 allows a deduction for expenses that would be deductible if such activity were engaged in for profit but only to the extent the total gross_income derived from the activity exceeds the deductions allowed by sec_183 paragraph or of sec_212 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying on a business sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income whether deductions are allowable under sec_162 or sec_212 depends on whether the taxpayer engaged in the activity with the objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer's expectation of profit need not be a reasonable one however the taxpayer must have a bona_fide objective to make a profit 91_tc_371 85_tc_557 72_tc_28 70_tc_715 affd 615_f2d_578 2d cir whether a taxpayer has the requisite profit objective is a question of fact to be resolved on the basis of all of the facts and circumstances of the particular case at hand 72_tc_411 affd without published opinion 647_f2d_170 9th cir dunn v commissioner supra pincite the taxpayer here bears the burden_of_proof on this issue rule a 290_us_111 greater weight is given to objective facts than a taxpayer's statement of intent 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 beck v commissioner supra pincite 84_tc_1244 affd 792_f2d_1256 4th cir dreicer v commissioner supra sec_1_183-2 income_tax regs provides a nonexclusive list of factors relevant to the issue as to whether the taxpayer has the requisite profit objective these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets utilized by the taxpayer may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved not all of these factors are applicable in every case 722_f2d_695 11th cir affg 78_tc_471 88_tc_464 86_tc_360 allen v commissioner supra pincite no one factor nor a majority of the factors is necessarily determinative and we do not reach our conclusion by simply counting the factors that support each party's position taube v commissioner supra pincite dunn v commissioner supra pincite the manner in which the taxpayer carries on the activity generally the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioners advertised in various boating magazines and journals they attended two boat shows in seattle washington and alameda california respectively in petitioners however had no written business plan and did not take reasonable steps to implement their stated objectives petitioners' principal contention is that they could not carry on their yacht- related activities because they lacked a demonstration boat to represent kanter yachts and display or sell boating equipment we are not convinced that the lack of either brendan or trinity formed an insuperable barrier to selling boating equipment or yachts petitioners failed to conduct even a basic investigation of the profitability of selling yachts and boating equipment before entering into the activity their business plan assumed that they would earn income through the sales of yachts and boating equipment petitioners' primary method of selling kanter yachts was through boat shows petitioner husband testified that he was hoping to eventually sell three yachts per year however despite the fact that brendan was demonstrated in both the seattle and alameda boat shows in and over people signed the visitors' log there were no sales kanter testified that his company kanter yachts relies primarily on advertising to sell yachts and that it had not sold a boat in any of the boat shows they attended from through petitioners' stated intention to make a profit did not comport with the fact that lucid cruising had nearly half a million dollars of accumulated costs by if petitioners had sold the three yachts projected per year for a commission of dollar_figure canadian on each yacht it would have taken nearly years of consistent sales merely to recover their costs already incurred other than the self-serving statements in the corporate minutes there is nothing in the record showing that petitioners were authorized dealers or representatives of boating and or boating equipment manufacturers the record does not reflect any sales of boating equipment that would have ameliorated the length of time necessary to break even petitioners' marketing and advertising activities were minimal although petitioners advertised in various magazines they did not promote their activities between date through date petitioners ceased their selling activity five hundred thousand dollars of capitalization divided by dollar_figure commission per yacht multiplied by three yachts per year equals nearly years although the parity between u s and canadian currency varied during this period we provide these figures for illustrative purposes only several weeks after the alameda boat show in date that was when brendan began experiencing problems which sidelined petitioners' plans moreover petitioners could not recall their advertising budget in comparison kanter yachts' annual advertising budget ranged from dollar_figure to dollar_figure in and petitioners did not pursue any of the visitors to their yacht from the seattle and the alameda boat shows finally the record demonstrates that petitioners did not objectively treat brendan or trinity as business_assets petitioners used the yachts for personal sailing in this regard brendan was not commercially insured after the dissolution of petitioners' corporation lucid cruising they retained trinity and used it for extensive personal sailing the expertise of the taxpayer or his advisers petitioners were experienced sailors and petitioner husband had experience maintaining yachts however petitioners had no experience with selling yachts or sailboat equipment time and effort expended by the taxpayer in carrying on the activity petitioners spent minimal time carrying out the activity in and the fact that a taxpayer devotes little time to the activity may indicate a lack of profit_motive sec_1_183-2 income_tax regs here petitioners did not actively promote or advocate their yacht-related activity between date through also petitioner husband worked full-time as a plastic surgeon until his retirement in date around the same time petitioners chose to terminate the activity petitioners spent several months in and addressing issues with kanter yachts we find that petitioners were genuinely motivated by the desire to maintain their investment in the yachts on the other hand we think that the minimal amount of time petitioners spent in this activity does not support their contention that they were engaged in this activity with a profit objective in or expectations that assets used in the activity may appreciate in value petitioners did not present any evidence that the yachts used in their activity would appreciate in value or that the yachts were obtained for such purposes in fact petitioners testified that the market for yachts was depressed in petitioners assert that this was the reason they did not dispose_of trinity after their corporation lucid cruising was dissolved in the success of the taxpayer in carrying on other similar or dissimilar activities petitioners have not presented any evidence that they had been previously engaged in activities consisting of selling yacht equipment or yachts themselves sec_1_183-2 income_tax regs petitioners however were financially successful in their business professions the taxpayer's history of income and losses with respect to the activity petitioners' yacht-related activity generated losses over a period of years which petitioners used to offset taxable_income from other sources a record of substantial losses over many years and the unlikelihood of achieving a profitable operation are important factors bearing on the taxpayer's intention regarding the activity 949_f2d_345 10th cir affg tcmemo_1990_148 golanty v commissioner t c pincite the presence of such losses in the formative years of a business is not inconsistent with an intent to achieve a later profitable level of operation however the goal must be to realize a profit on the entire operation which presupposes sufficient future net_earnings from the activity to recoup the losses golanty v commissioner supra pincite in the present case petitioners reported operating losses over years totaling dollar_figure petitioners contend that the losses were attributable to unforeseen circumstances that were beyond petitioners' control sec_1_183-2 income_tax regs generally losses sustained because of unforeseen circumstances beyond the control of the taxpayer do not necessarily indicate that the activity was not engaged in for profit 72_tc_659 sec_1_183-2 income_tax regs however the overall picture reveals that petitioners did not operate an activity for profit during the taxable years at issue and they made no attempts to change their operating methods to become profitable they did not advertise or pursue potential customers petitioners took no measures to reduce their expenditures_for unprofitable activities the financial status of the taxpayer when petitioners purchased brendan and trinity they were receiving significant professional income petitioners earned gross_income of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner husband's income as a plastic surgeon allowed petitioners to maintain the activity and upon his retirement petitioners dissolved their s_corporation lucid cruising and terminated their activity at that point there was no need to shelter petitioners' income by means of the yacht activities’ claimed losses the presence of elements of personal pleasure or recreation although there were many self-serving business-type statements in lucid cruising's corporate minutes it is readily apparent that petitioners were highly motivated by the pleasure and recreation from these activities they were seasoned recreational sailors for at least years prior to acquiring trinity both brendan and trinity were custom-built according to specifications for petitioners petitioners have not shown that business was the primary purpose for acquiring the yachts we accordingly hold that petitioners have failed to prove that they were engaged in the activity of selling boating equipment and yachts during and with the bona_fide objective of making a profit respondent also determined accuracy-related_penalties under sec_6662 for and sec_6662 provides for a penalty of percent of any portion of the underpayment attributable to the taxpayer's negligence or disregard of the rules or regulations sec_6662 petitioners contend that they are not liable for the penalty because they had substantial_authority for their deductions they argue generally that the weight of the authorities supports their position that their yacht activity was carried on for profit specifically petitioners rely on pryor v commissioner tcmemo_1991_109 in pryor we found that the taxpayer was engaged in his sailboat charter activity with a profit_motive in part because he carried on the activity in a business like manner he made a written 12-year projection that was essentially a cash-flow analysis before entering into the activity he also anticipated appreciation in the residual_value of his sailboats however a portion of the taxpayer's losses were attributable to unanticipated expenses of repairs to his sailboats in contrast petitioners here possessed no written business plan their expectations of a profit from their activity were based more on their own self-serving and unrealistic expectations they did not consult with others in yacht and boating equipment sales petitioners did not attempt to assuage their losses by changing their approach hence pryor v commissioner supra is distinguishable petitioners also rely on dickson v commissioner tcmemo_1983_723 in which we found that despite losses due to economic conditions the taxpayer was engaged in the business of chartering his boat with a profit_motive we also found that the taxpayer actually and honestly expected his boat to appreciate however this case is inapposite petitioners did not purchase and hold brendan or trinity in order to derive gains from long- term appreciation there is also nothing on the record from which we can conclude that the value of the yachts would have increased petitioners also cite 59_tc_312 in jackson we determined that the taxpayer was in the trade_or_business of renting his yacht despite bad weather and damage to the yacht which forced the taxpayer to cancel most charters he took other steps to carry on his activity for profit for example the taxpayer changed the venue of his activity to the virgin islands where his sailing vessel was in demand the taxpayer also began a national advertising campaign in that regard he engaged a celebrity to advertise his business throughout the nation we find petitioners' reliance on jackson to be distinguishable here petitioners did not take alternate steps to carry on their yacht-related activity in a profit- oriented manner petitioners' cessation of their activity between and militates against the notion that petitioners sought to derive profit from that activity these cases do not represent authority for petitioners' position accordingly respondent's determination regarding the accuracy-related_penalty is sustained decision will be entered for respondent
